ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Booz Allen Hamilton                         )      ASBCA No. 62570
                                            )
Under Contract No. N00140-00-C-K018         )


APPEARANCES FOR THE APPELLANT:                     Paul E. Pompeo, Esq.
                                                   Thomas A. Pettit, Esq.
                                                    Arnold & Porter Kay Scholer LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Arthur M. Taylor, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Robert L. Duecaster, Esq.
                                                   Trial Attorney
                                                   Defense Contract Management Agency
                                                   Chantilly, VA

                     OPINION AND ORDER OF DISMISSAL
                    BY ADMINISTRATIVE JUDGE THRASHER

       The contracting officer’s final decision from which the above-captioned appeal
was taken has been withdrawn. The parties mutually consent to the dismissal of the
appeal with prejudice. When a contracting officer unequivocally rescinds a government
claim, the government’s action moots the appeal, leaving the Board without jurisdiction
to entertain the appeal further. Combat Support Associates, ASBCA Nos. 58945, 58946,
16-1 BCA ¶ 36,288 at 176,973. The appeal is dismissed as moot.

      Date: July 23, 2020


                                                  JOHN J. THRASHER
                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


(Signatures continued)
 I concur                                         I concur



 RICHARD SHACKLEFORD                              J. REID PROUTY
 Administrative Judge                             Administrative Judge
 Vice Chairman                                    Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62570, Appeal of Booz Allen
Hamilton, rendered in conformance with the Board’s Charter.

      Date: July 23, 20202




                                                   PAULLA K. GATES-LEWIS
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                            2